                Case 1:19-cv-11445-LTS Document 39 Filed 07/07/20 Page 1 of 3




                                    UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF MASSACHUSETTS



       TARA LEIGH PATRICK, et al.,                   )
           Plaintiffs,                               )
                                                     )
                    v.                               )       Civil No. 19-11445-LTS
                                                     )
                                                     )
       D. & B. CORP., et.al.,                        )
            Defendants.                              )


                         PARTIES’ JOINT STATUS REPORT AND PROPOSED
                         DISCOVERY AND MOTION PRACTICE SCHEDULE


             Per the Court’s June 30, 2020 order, (Doc. No.37), the parties hereby submit their Joint

      Status Report and proposed Discovery and Motion Practice Schedule.



 I.      APPEARRANCE OF COUNSEL FOR THE DEFENDANTS.

             John G. Walsh shall enter an appearance on behalf of each of the defendants in this case

      along with the filing of this pleading.



II.      PLAINTIFFS’ PENDING REQUEST FOR SANCTIONS AND MOTION TO AMEND
         THEIR COMPLAINT TO ADD NEW PLAINTIFFS AS PARTIES.

             Pending before the Court are the plaintiffs’ Letter/Request for Sanctions (Doc. No. 26)

      and their Motion for Leave to Amend Their Complaint. (Doc. No. 29). After conferring on these

      matters, the plaintiffs hereby withdraw that letter/request and the defendants assent to that

      motion, and assuming the Court grants that motion, the plaintiffs shall serve their amended

      complaint on the defendants upon the Court’s allowance of that motion.


                                                         1
                 Case 1:19-cv-11445-LTS Document 39 Filed 07/07/20 Page 2 of 3




III.           PROPOSED DISCOVERY AND MOTION PRACTICE SCHEDULE.

               The parties submit the following proposed discovery and motion practice schedule which

       they suggest is necessary to ensure a fair, just and reasonable resolution of this matter given the

       history of this case and the fact that the plaintiffs seek to amend their complaint to add eleven

       new plaintiffs as parties in addition to the current nine plaintiffs in this action.

                       A. Initial Disclosures. Initial disclosures required by Fed. R. Civ. P. 26(a)(1)

                           and the Court must be completed by July 28, 2020.

                       B. Fact Discovery-Interim Deadlines.

                               1) All requests for production of documents and interrogatories must be

                           served by December 31, 2020.

                               2) All requests for admissions must be served by February 26, 2021.

                               3) All depositions, other than expert depositions, must be completed by

                           May 31, 2021.

                               4) Final Discovery Deadline. All discovery, other than expert discovery,

                           must be completed by May 31, 2021.

                       C. Status Conference. A Status Conference will be held on a date to be

                           determined by the Court.

                       D. Expert Discovery.

                               1) Trial experts for the party with the burden of proof must be designated,

                           and the information contemplated by Fed. R. Civ. P. 26(a)(2) must be

                           disclosed by June 30, 2021.

                               2) Rebuttal experts must be designated, and the information contemplated



                                                          2
         Case 1:19-cv-11445-LTS Document 39 Filed 07/07/20 Page 3 of 3




                  by Fed. R. Civ. P. 26(a)(2) must be disclosed by July 31, 2021.

                        3) All trial experts must be deposed by September 30, 2021.

              E. Dispositive Motions. Dispositive motions, such as motions for summary

                  judgment or partial summary judgment and motions for judgment on the

                  pleadings, must be filed by October 13, 2021, with the opposition due thirty

                  days thereafter.

              F. Initial Pretrial Conference. An initial pretrial conference will be held on a

                  date to be determined by the Court.




Respectfully submitted,                              Respectfully submitted,
The plaintiffs,                                      The defendants,
By their attorneys                                   by their attorney,


/s/ John V. Golaszewski                              /s/ John G. Walsh
John V. Golaszewski                                  John G. Walsh, BBO No. 555649
1740 Broadway- 15th Flr.                             63 Atlantic Avenue-3rd Flr.
New York, NY 10019                                   Boston, MA 02110
(646) 872-3178                                       (617) 851-2429
john@talentrights.law                                johnwalsh15@rcn.com
Admitted Pro Hac Vice




                                                 3
